Citation Nr: 9901906	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  92-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to secondary service connection for a neck 
disability.  

2.  Entitlement to an increased rating for myositis 
ossificans of the left hip, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula, currently rated as 10 
percent disabling.  

4.  Entitlement to an increased rating for ankylosing 
spondylitis of the lumbar spine, currently rated as 40 
percent disabling.  

5.  Entitlement to an increased rating for disability 
affecting the right hip and leg, currently rated as 10 
percent disabling.  

6.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1982. 

This case was previously before the Board of Veterans 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
The development requested by the Board in its November 1995 
Remand with respect to the issues of entitlement to service 
connection for a neck disability and entitlement to increased 
ratings for myositis ossificans of the left hip and residuals 
of a fracture of the left distal fibula has been 
substantially accomplished.  As the additional development 
conducted by the RO subsequent to the November 1995 Remand 
resulted in a grant of service connection for a left knee 
disorder, an issue which was addressed by the Board in the 
November 1995 Remand, no further adjudication of that claim 
is necessary.  It is noted, however, that the claim of an 
increased rating for the left knee disorder, as set forth on 
the title page, has been developed for appellate review.

The record also reveals that, while the case was in Remand 
status, a total rating for compensation purposes based on 
individual unemployability by reason of service connected 
disabilities was granted.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that service connection for 
a neck disability, currently diagnosed as osteoarthritis of 
the cervical spine and "cervicalgia," is warranted on a 
secondary basis because the disability in the neck 
developed as a result of an altered gait pattern caused by 
service-connected disabilities.  It is also essentially 
contended that entitlement to increased ratings for the 
service-connected myositis ossificans of the left hip, 
residuals of a fracture of the left distal fibula, ankylosing 
spondylitis of the lumbar spine, a disability affecting the 
right hip and leg disability, and a left knee disability are 
warranted because these disabilities have precluded 
employment.  The veteran contends that service-connected 
disability results in constant pain with standing and 
walking, and that his service-connected disabilities forced 
him to use a wheelchair.  Activities such as bending, 
lifting, turning and reaching are said by the veteran to have 
been precluded due to service-connected disabilities.  The 
veterans representative has joined in these contentions.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the veterans claims for entitlement to 
service connection for a neck disability and entitlement to 
increased ratings for myositis ossificans of the left hip, 
residuals of a fracture of the left distal fibula, ankylosing 
spondylitis of the lumbar spine, a disability affecting the 
right hip and leg, and a left knee disability.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veterans appeal has been 
obtained by the RO. 

2.  The weight of the objective clinical evidence indicates 
that there is no etiologic relationship between a service-
connected disability and a current neck disorder.  

3.  Flexion of the left hip was most recently shown to 46 
degrees and 55 degrees; extension of the left hip was most 
recently shown to 21 degrees; service-connected residuals due 
to myositis ossificans of the left hip do not include a 
fracture of the surgical neck of the femur with a false 
joint, flail joint, or any true ankylosis.  

4.  Left ankle motion was most recently shown to 15 degrees 
of dorsiflexion and 36 degrees of plantar flexion; residuals 
of a fracture of the left distal fibula result in no more 
than slight disability of the knee or ankle.  

5.  Severe limitation of motion of the lumbar spine is shown, 
but neither unfavorable ankylosis nor intervertebral disc 
disease of the lumbar spine is shown.  

6.  Extension of the right hip was most recently measured to 
20 degrees and flexion of the right hip was most recently 
measured to 66 degrees; service connected residuals of a 
disability affecting the right hip and leg result in no more 
than slight disability or the right knee or hip.

7.  Range of motion in the left knee was most recently 
measured from 84 degrees of flexion to full extension; 
instability in the left knee is currently shown, but no more 
than slight impairment of left knee functioning is shown.  

8.  There are no extraordinary factors associated with the 
service-connected myositis ossificans of the left hip, 
residuals of a fracture of the left distal fibula, ankylosing 
spondylitis of the lumbar spine, a disability affecting the 
right hip and leg or a left knee disability so as to warrant 
consideration of an extraschedular rating for any of these 
disabilities.  


CONCLUSIONS OF LAW

1.  A current neck disability is not proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a rating in excess of 40 percent for 
myositis ossificans of the left hip are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC) 5023, 5250-5255 (1998).   

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left distal fibula are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5299-5262 
(1998).

4.  The criteria for a rating in excess of 40 percent for 
ankylosing spondylitis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, DC 5289 (1998).    

5.  The criteria for a rating in excess of 10 percent for a 
disability involving the right hip and leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, DC 5250-5255 (1998).

6.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 
5256-5263 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veterans evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellants claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


I.  Entitlement to Service Connection for 
a Neck Disability

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  If a disorder is 
aggravated by a service connected disorder, service 
connection for the amount of aggravation is in order on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995).

As previously indicated, the veteran essentially contends 
that he developed a neck disability as a result of an altered 
gait pattern caused by his service-connected disabilities.  
It is not contended that a neck disability was incurred 
during service, and the service medical records do not 
reflect treatment for a neck disability.  The most recent 
clinical evidence indicates that there is osteoarthritis in 
the cervical spine (See reports from a January 1996 VA spine 
examination and an April 1998 VA general medical 
examination).  An April 1998 report from a chiropractor 
included a diagnosis of cervicalagia.  There is no 
clinical evidence, however, linking a neck/cervical spine 
disorder to a service-connected disability.  In this regard, 
a VA physician concluded after the January 1996 VA spine 
examination that the arthritis of the cervical spine was not 
related to a service-connected injury.  Another VA physician 
following a March 1997 VA examination indicated that service 
connected disability of the left hip and fibula could have 
affected the knee disorder but it is dubious that it affected 
the neck.  

Weighed against the negative objective evidence discussed 
above is the positive evidence represented by the 
contentions that service-connected disability, essentially, 
either caused, made worse, or otherwise aggravated a neck 
disorder so as to warrant a grant of service-connection for 
at least a portion of the disability associated with cervical 
spine currently shown under the holding in Allen .  The Board 
finds this evidence to not be probative, as there is no 
indication that the veteran or his representative has the 
requisite medical expertise to reach such a conclusion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  An 
opinion by a competent medical professional supporting the 
assertions of the veteran and his representative has not been 
presented, and the medical opinion of record with regard to 
the asserted relationship between service-connected 
disability and a neck disability, as noted above, does not 
suggest that there is such a relationship.  In short, the 
Board concludes that the weight of the negative objective 
evidence, principally in the form of the medical opinions of 
record with regard to the relationship between service 
connected disability and a neck/cervical spine disorder, 
exceeds that of the positive evidence of record, which is 
limited to the subjective and uncorroborated contentions.  
Accordingly, the claim for service connection for a neck 
disorder must be denied.   Gilbert, 1 Vet. App. at 49.  


II.  Entitlement to an Increased Rating 
for Myositis Ossificans of the Left Hip

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

38 C.F.R. § 4.71a, DC 5023 provides that disability due to 
myositis ossificans is to be rated based on limitation of 
motion of the part affected.  In order to warrant a 
disability rating in excess of 30 percent for limitation of 
motion of the hip, flexion of the thigh must be limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.

Malunion of the femur with marked disability of the knee or 
hip warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, DC 5255.  Entitlement to a disability 
rating in excess of 30 percent under DC 5255 requires a 
fracture of the surgical neck of the femur with a false 
joint.  The only other diagnostics code pertaining to 
disability of the hip or thigh listed from DC 5250 to DC 5255 
that provide for a rating in excess of 30 percent is DC 5250, 
which requires favorable ankylosis of the hip at an angle 
between 20 and 40 degrees and slight adduction or abduction, 
and DC 5254, which requires a flail joint.   

With the above legal principles in mind, the pertinent 
evidence and procedural history will be summarized.  The 
service medical records reflect almost continuous treatment 
for myositis ossificans of the left hip, and the veteran was 
placed on a limited duty profile on several occasions due to 
this disability.  Following separation from service, an X-ray 
taken in conjunction with a January 1983 VA examination 
showed localized myositis ossificans along the medial aspect 
of the proximal shaft of the left femur.  There was no 
significant limitation of motion shown in the left hip at 
that time.  Based on the in-service and post-service clinical 
evidence pertaining to disability in the left hip, service 
connection for myositis ossificans of the left hip, at a 
disability rating of 10 percent under DC 5023, was granted by 
an April 1983 rating decision.  

The 10 percent rating for myositis ossificans of the left hip 
was continued until December 1988, at which time the RO 
increased the disability to 20 percent under the provisions 
of DC 5023-5255.  This increase followed a September 1988 VA 
examination which showed some limitation of motion with pain 
in the left hip and X-ray evidence of a relatively large 
amount of myositis ossificans in the left hip.  

The RO subsequently increased the rating for the myositis 
ossificans of the left hip to 30 percent by way of an April 
1997 rating decision.  The principal evidence upon which this 
evidence was based consisted of findings from a March 1997 VA 
examination.  At that time, the veteran stated that due to 
pain in his left hip over the previous four years, he could 
not perform physical training or endure prolonged periods of 
standing or sitting.  He also stated that the pain interfered 
with sleeping.  Upon physical examination, the veteran was 
observed to walk with a cane to bear weight on the left hip.  
The left hip was said to move hardly at all in the 
acetabulum, and it was indicated that the veteran appeared to 
suffer from pain, tenderness and fatigue with standing or 
unusual motion.  Flexion in the left hip was recorded to 46 
degrees and abduction of the left hip was recorded to 22 
degrees.  

The veteran was afforded another VA examination in April 
1998, at which time flexion of the left hip was measured to 
55 degrees, extension to 21 degrees, abduction to the left of 
32 degrees, external rotation to 44 degrees, and internal 
rotation to 31 degrees.  Slight ankylosis was shown.  A 
VA general medical examination conducted in April 1998 
indicated that the veteran could hardly lift his left leg due 
to pain in the hip.  Movement of the left leg and hip while 
the veteran was lying down was said to be no more than 30 
degrees.  

Applying the pertinent legal criteria to the facts summarized 
above, the most probative evidence to consider in determining 
the proper disability rating for the veterans myositis 
ossificans is contained in the most recent clinical evidence 
of record.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As 
the most recent pertinent evidence includes findings of 
flexion in the left hip of 46 degrees in March 1997 and 55 
degrees in April 1998, and motion of the left leg and hip 
was shown to no more than 30 degrees while the veteran was 
lying down upon examination in April 1998, entitlement to a 
rating in excess of 30 percent for limitation of flexion of 
the left thigh under 38 C.F.R. § 4.71a, DC 5252 is not 
warranted because such rating requires flexion to be limited 
to 10 degrees.  Moreover, because entitlement to a disability 
rating in excess of 30 percent under DC 5255 requires a 
fracture of the surgical neck of the femur with a false 
joint, and such disability is clearly not shown by any 
clinical evidence of record, a rating in excess of 30 percent 
under this diagnostic code is not warranted.  Similarly, as 
there is no clinical evidence suggesting the existence of any 
true ankylosis (as there is some motion) involving the left 
hip or flail joint, a rating in excess of 30 percent 
under 38 C.F.R. §4.71a, DC 5250 or DC 5254 is not warranted. 

Weighed against the negative clinical evidence summarized 
above, which does not reflect sufficient disability so as to 
warrant a rating in excess of 30 percent  under the 
diagnostic codes pertaining to disability of the hip or thigh 
listed from DC 5250 to DC 5255, is the positive evidence 
represented by the contentions and oral testimony presented 
by the veteran at an April 1991 hearing at the RO describing 
the severity of the disability in the left hip.  The Board 
finds the probative weight of this subjective positive 
evidence, however, to be outweighed by the more objective 
negative clinical evidence summarized above which clearly 
indicates that the criteria for a rating in excess of 30 
percent under the pertinent provisions of the Ratings 
Schedule are not met.  Also weighed by the Board were the 
provisions of 38 C.F.R. §§ 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Board finds that an increased 
rating based on functional loss due to painful use, weakness, 
excess fatigability, and/or incoordination resulting from 
myositis ossificans of the left hip is not warranted.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that while a total disability rating for 
compensation based on individual unemployability is in effect 
due to disability caused by all the veterans service-
connected disorders, neither frequent hospitalization nor 
marked interference with employment due solely to the 
service-connected myositis ossificans is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

As the probative weight of the negative evidence with 
respect to this claim is greater than the positive 
evidence, the Board concludes that entitlement to a rating in 
excess of 30 percent for myositis ossificans of the left hip 
is not warranted.  Gilbert, 1 Vet. App. at 49. 


III.  Entitlement to an Increased rating 
for Residuals of a Fracture of the Left 
Distal Fibula

Impairment of the tibia and fibula with malunion resulting in 
slight disability of the knee or ankle warrants a 10 percent 
rating.  Moderate disability of the knee or ankle resulting 
from impairment of the tibia and fibula with malunion 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5262.  

Moderate limitation of ankle motion warrants a 10 percent 
disability rating.  Marked limitation of ankle motion 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5271. 

38 C.F.R. § 4.71, Plate II provides that full dorsiflexion of 
the ankle is to 20 degrees and full plantar flexion of the 
ankle is to 45 degrees. 

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).  In deciding which diagnostic code is closely 
related to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet.App. 
345, 350-51 (1992).

Turning to a review of the relevant evidence and procedural 
history, the service medical records indicate that the 
veteran sustained a fracture to the distal left fibula which 
necessitated a cast and resulted in his being placed on a 90 
day limited duty profile.  Continuing treatment for the 
fracture, to include physical therapy, was provided 
throughout the remainder of service, but X-rays of the left 
knee and ankle conducted in May 1983 showed the fracture in 
the distal tibial to be healed and no other significant 
abnormalities.  

The first VA examination following service, conducted in 
January 1983, showed the fracture to be well healed and no 
significant disability in the left knee or ankle.  
Thereafter, service connection for the status post fracture 
of the distal left fibula was granted by an April 1983 rating 
decision.  A noncompensable rating was assigned by analogy to 
DC 5262.  This noncompensable rating was continued until it 
was increased to 10 percent by way of a November 1986 rating 
decision.  This increase followed an October 1986 VA 
examination which showed limitation of motion in the left 
ankle.  This 10 percent rating has been continued until the 
present time.  

Turing to the more recent pertinent clinical evidence, an 
electrodiagnostic study of the nerves of the left lower 
extremity conducted in May 1987 was negative and it was the 
conclusion by a VA examiner in April 1994 that there was 
minimal if any disability resulting from the healed left 
fibula fracture.  (It is noted that while there is more 
recent clinical evidence concerning the left knee, these 
findings will be addressed in the section of this decision 
pertaining to the disability in the left knee for which 
service connection has been granted on a secondary 
basis).  A VA examination in April 1998 showed 15 degrees of 
dorsiflexion and 36 degrees of plantar flexion in the left 
ankle.  Left ankle X-rays again showed the fibula fracture to 
be healed with no other abnormalities.  

Analyzing the more recent clinical evidence, the Board finds 
it to be negative to the extent that it reflects at most 
minimal current disability attributable to the healed 
fracture of the left fibula.  The ranges of left ankle motion 
shown in April 1998 could not reasonably be concluded to 
represent marked limitation of motion so as to warrant a 
20 percent rating under the 38 C.F.R. § 4.71a, DC 5271 given 
the normal ranges of dorsiflexion and plantar flexion 
described at 38 C.F.R. §  4.71, Plate II.  Thus, given this 
negative objective clinical evidence, while giving due 
consideration to the positive evidence represented by any 
contention asserting that the criteria for a rating in excess 
of 10 percent are met, the Board concludes that it would not 
be reasonable to conclude that there is any more than 
slight disability of the knee or ankle so as to warrant a 
rating in excess of 10 percent under the provisions of DC 
5262, or any other potentially pertinent diagnostic code.  
(The Board finds DC 5262 to be an acceptable diagnostic code 
upon which to rate the service connected disability resulting 
from the in-service distal fibula fracture under the 
principles of 38 C.F.R. § 4.20, as DC 5262 clearly 
contemplates disability of the fibula and resultant 
symptomatology or functioning that involves the ankle).  It 
is also the conclusion of the Board that there is 
insufficient objective clinical evidence to warrant the 
assignment of a rating in excess of 10 percent for residuals 
of the fractured distal left fibula under the principles of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 202, or on 
an extraschedular basis as provided by the provisions of 
38 C.F.R. § 3.321(b)(1).  

As the probative weight of the negative evidence with 
respect to this claim is greater than the positive 
evidence, the Board concludes that entitlement to a rating in 
excess of 10 percent for residuals of a fracture of the left 
distal fibula is not warranted.  Gilbert, 1 Vet. App. at 49. 

IV.  Entitlement to an Increased Rating for Ankylosing 
Spondylitis of the Lumbar Spine.

Favorable ankylosis of the lumbar spine warrants a 40 percent 
disability rating.  Unfavorable ankylosis of the lumbar spine 
warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5289.  

Service connection for a low back disorder was granted as 
secondary to the service-connected left hip and left 
distal fibula disabilities by a November 1995 Board decision.  
The April 1997 rating decision assigned a 40 percent rating 
for a low back disability, characterized as ankylosing 
spondylitis of the lumbar spine, under the provisions of 
38 C.F.R. § 4.71a, DC 5289.  Evidence of record at the time 
of this decision included a reports from a March 1997 VA 
examination which showed no postural abnormalities or fixed 
deformities, atrophied muscles of the back and the following 
ranges of lumbar motion:  36 degrees of flexion, 18 degrees 
of backward extension, 34 degrees of left lateral flexion, 
and 30 degrees of right lateral flexion.  It was indicated at 
that time that there was some objective evidence of pain 
on motion.  The diagnosis was ankylosing spondylitis of the 
cervical and lumbar spine.  

More recent pertinent clinical evidence includes reports from 
April 1998 VA examinations referencing the fact that the 
veteran wore a TENS unit and utilized a cane.  There was 
objective evidence of painful motion, spasm, weakness and 
tenderness.  Lumbar motion was recorded to 36 degrees of 
forward flexion, 18 degrees of backward extension, 24 degrees 
of flexion to the right and 19 degrees of flexion to the 
left.  X-rays of the lumbar spine conducted in April 1998 
were negative, but it is noted that an X-ray conducted in 
September 1996 showed minimal anterior osteophyte formation 
at L4-L5 with well-preserved discs.  

A statement from a chiropractor dated in April 1998 in 
pertinent part indicated the veteran suffered from lumbar 
subluxation with dysponesis and "lumbalgia" with radicular 
left leg pain.  (It is noted that the May 1987 
electrodiagnostic testing showed no evidence of left 
lumbosacral radiculopathy.)  The chiropractors prognosis was 
that the veteran would experience worsening pain and 
degeneration.  

Applying the pertinent legal provisions to the pertinent 
evdience, particularly the most recent clinical evidence as 
directed by Francisco, 7 Vet. App. 55 (1994), the Board notes 
initially that while severe limitation of lumbar motion 
appears to have demonstrated upon the most recent VA 
examination, the diagnostic code pertaining to rating 
disability due to limitation of lumbar motion (DC 5292) does 
not provide for a rating in excess of 40 percent.  As 
intervertebral disc disease is not demonstrated by X-ray or 
other clinical evidence, a rating in excess of 40 percent 
under DC 5293 for intervertebral disc syndrome is also not 
warranted.  As for a rating of 50 percent under DC 5289 for 
unfavorable ankylosis, such ankylosis not shown (indeed 
it is not shown that any true ankylosis is currently 
demonstrated).  Thus, while the positive evdience 
represented by any assertion from the veteran or his 
representative that entitlement to a rating in excess of 40 
percent under the provisions of the Ratings Schedule  has 
been considered, the more probative recent negative 
clinical evidence precludes such a rating.  Francisco, 7 Vet. 
App. 55 (1994).  It is also the conclusion of the Board that 
there is insufficient objective clinical evidence to warrant 
the assignment of a rating in excess of 40 percent for 
ankylosing spondylitis of the lumbar under the principles of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 202, or on 
an extraschedular basis as provided by the provisions of 
38 C.F.R. § 3.321(b)(1).  

As the probative weight of the negative evidence with 
respect to this claim is greater than the positive 
evidence, the Board concludes that entitlement to a rating in 
excess of 40 percent for ankylosing spondylitis of the lumbar 
spine is not warranted.  Gilbert, 1 Vet. App. at 49. 

V.  Entitlement to an Increased Rating for Disability 
Affecting the Right Hip and Leg

The November 1995 Board decision granted service connection 
for right hip and leg disabilities as secondary to the 
veterans service-connected left hip and left distal fibular 
disorders.  Thereafter, the RO assigned a 10 percent rating 
under DC 5255 for right hip and leg disability in an 
April 1997 rating decision. 

The most recent clinical evidence pertaining to the right hip 
and leg is contained in reports from the April 1998 VA 
examinations.  At that time, the veteran stated that he had 
pain in his right hip as well as the left.  Right hip motion 
was measured to 66 degrees of flexion, 20 degrees of 
extension, 18 degrees of adduction, 35 degrees of abduction, 
48 degrees of external rotation and 34 degrees of internal 
rotation.  Flexion of the right hip was significantly less 
than was demonstrated upon VA examination in March 1997 and 
abduction of the right hip was slightly less than was shown 
in 1997.  The ranges of motion in the right knee shown in 
April 1998 were 100 degrees of flexion to full extension.  No 
other significant leg (from the knee down) impairment has 
been shown that would warrant a compensable evaluation.

Applying the pertinent legal criteria to the facts summarized 
above, a 20 percent rating for limitation of flexion of the 
thigh under DC 5252 requires flexion to be limited to 30 
degrees.  While the April 1998 VA examination showed right 
hip flexion to be reduced from the previous year, the 66 
degrees of flexion shown clearly does not warrant a 20 rating 
under DC 5252.  Moreover, the diagnostic code pertaining to 
extension of the thigh (DC 5252) only provides for a 10 
percent rating.  As for whether there is moderate right 
knee or hip disability so as to warrant a 20 percent rating 
under DC 5255, the Board notes that the range of right knee 
motion would not warrant compensation for loss of flexion (DC 
5260) or extension (DC 5261), nor is there otherwise any 
disability demonstrated in the right knee or thigh which 
would warrant a rating in excess of 10 percent under DC 5255 
or any other applicable diagnostic code.  In short and with 
consideration of the positive evdience represented by any 
assertion from the veteran or his representative that 
entitlement to a rating in excess of 10 percent under the 
provisions of the Ratings Schedule is warranted, the more 
probative recent negative clinical evidence precludes 
such a rating.  Francisco, 7 Vet. App. 55 (1994).  It is also 
the conclusion of the Board that there is insufficient 
objective clinical evidence to warrant the assignment of a 
rating in excess of 10 percent for disability affecting the 
right hip and leg under the principles of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 202, or on an 
extraschedular basis as provided by the provisions of 
38 C.F.R. § 3.321(b)(1).  

As the probative weight of the negative evidence with 
respect to this claim is greater than the positive 
evidence, the Board concludes that entitlement to a rating in 
excess of 10 percent for disability affecting the right hip 
and leg is not warranted.  Gilbert, 1 Vet. App. at 49. 


VI.  Entitlement to an Increased Rating 
for a Left Knee Disability

Flexion of the knee limited to 45 degrees warrants a 10 
percent disability rating.  Flexion of the knee limited to 30 
degrees warrants a 20 percent disability rating. 
38 C.F.R. § 4.71, DC 5260. 

Extension of the knee limited to 10 degrees warrants a 10 
percent disability rating.  Extension of the knee limited to 
15 degrees warrants a 20 percent disability rating. 
38 C.F.R. § 4.71a, DC 5261. 

Slight impairment of the knee resulting from recurrent 
subluxation or lateral instability warrants a 10 percent 
disability rating.  Moderate impairment of the knee resulting 
from recurrent subluxation or lateral instability warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, DC 5257. 

Turning to a summary of the relevant facts, service 
connection for a left knee disability, secondary to other 
service connected disability, was granted by an April 1997 
rating decision.  A noncompensable rating was assigned under 
the provisions of 38 C.F.R. § 4.71a, DC 5257.  Evidence of 
record at that time included a negative April 1997 X-ray 
report that showed no evidence of degenerative arthritis in 
either knee.  Upon examination in March 1997, flexion in the 
left knee was to 76 degrees and extension was full.  The 
diagnosis was degenerative joint disease of the left knee. 

A May 1998 rating decision increased the rating for the left 
knee to 10 percent.  Such action followed VA examination in 
April 1998 which showed the left knee to not be stable.  
Range of motion testing showed 84 degrees of left knee 
flexion and full left knee extension.  The pertinent 
diagnosis was degenerative joint disease of the knees with 
functional loss due to pain.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the ranges of motion in the left 
knee shown on the VA examinations conducted in 1997 and 1998 
do not reflect compensable limitation of motion under the 
criteria of DC 5260 or DC 5261.  While the left knee is not 
stable, and there is evdience indicating there is functional 
loss due to pain, the Board concludes that the recent 
clinical evidence of record does not suggest that there is 
moderate disability associated with the left knee 
disorder so as to warrant a 20 percent rating under DC 5257.  
In making this determination, the clinical evidence of record 
suggests that other service-connected disability, principally 
that involving the left hip and back, results in the greatest 
level of functional impairment, and the evidence does not 
suggest a level of disability due solely to the service 
connected left knee disorder so as to warrant  disability 
rating in excess of 10 percent. 

Also weighed by the Board was the positive evidence 
represented by any contentions asserting entitlement to a 
higher disability rating, as well as the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca.  However, as there is no 
indication that there is any compensable limitation of motion 
in the left knee, or such increased functional loss in the 
left knee due to painful use, weakness, excess fatigability, 
and/or incoordination so as to warrant a disability rating in 
excess of 10 percent, the Board concludes that a rating in 
excess of 10 percent for the left knee disability under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 or the holding in 
DeLuca would not be warranted.  The lack of a showing of 
limitation of left knee motion to a compensable degree would 
also preclude a separate rating for disability caused by 
loss of range of knee motion under the provisions of VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  Finally, there 
are no clinical findings suggesting that entitlement to an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.   

As the probative weight of the negative evidence with 
respect to this claim is greater than the positive 
evidence, the Board concludes that entitlement to a rating in 
excess of 10 percent for a left knee disability is not 
warranted.  Gilbert, 1 Vet. App. at 49. 

ORDER

Entitlement to secondary service connection for a neck 
disability is denied.  

Entitlement to a rating in excess of 30 percent for myositis 
ossificans of the left hip is denied.   

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the left distal fibula is denied.   

Entitlement to a rating in excess of 40 percent for 
ankylosing spondylitis of the lumbar spine is denied.   

Entitlement to rating in excess of 10 percent or disability 
affecting the right hip and leg is denied.   

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
